PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/810,159
Filing Date: 13 Nov 2017
Appellant(s): NICIRA, INC.



__________________
Matthew Blecher Reg No 46,558
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2022 is in response to the final rejection filed 06/18/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1, 2, 4-8, 10, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1).

Claim 11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1) further in view of Akram et al. (hereinafter Akram, US 2008/0310375 A1).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1) further in view of Akram et al. (hereinafter Akram, US 2008/0310375 A1) further in view of Gao (US 2013/0166776 Al).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1) further in view of Akram et al. (hereinafter Akram, US 2008/0310375 A1) further in view of Xiaoben et al. (hereinafter Xiaoben, US 2008/0165727 A1).

Claim 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (hereinafter Clay, US 2013/0304923 A1) in view of Subramaniyan et al. (hereinafter Subramaniyan, US 2019/0014088 A1) further in view of Spatzier et al. (hereinafter Spatzier, US 2018/0241690 A1) further in view of Xiaoben et al. (hereinafter Xiaoben, US 2008/0165727 A1).

(2) Response to Argument
1. Rejection of Claims 1, 2, 4-8, 10 and 19-21 Under 35 USC 103. Pg.4-7 of Appeal Brief Filed 01/18/2022. and 2. Rejection of Claims 11 and 13-17 under 35 USC 103, pg. 7-10.

1. A computer-implemented method for managing resource allocation of a managed system, the method comprising: 
responsive to a request by a consumer node for a resource from a pool of resources, determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources, wherein the resource is associated with a data object; 
allocating, by the owner node, the resource from the pool of resources comprising a plurality of resources, wherein allocation of the resource removes the resource from the pool of resources; 
creating an allocation marker corresponding to the resource, wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node; 
making the resource and the allocation marker available for retrieval by the consumer node; and 
responsive to retrieval of the resource at the consumer node, deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.

13. A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for managing resource allocation of a managed system, the method comprising: 
responsive to a request by a consumer node for a resource from a pool of resources, determining an owner node of a plurality of owner nodes that controls resource allocations from the pool of resources, wherein the resource is associated with a data object; 
allocating, by the owner node, the resource from the pool of resources comprising a plurality of resources, wherein each resource of the plurality of resources within the pool of resources is unique, and wherein allocation of the resource removes the resource from the pool of resources; 
creating an allocation marker corresponding to the resource, wherein the allocation marker comprises a time stamp and indicates that the resource has not yet been retrieved by the consumer node; 
receiving the resource at the consumer node; and 
deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.

Appellant argues in essence:
[a] “Appellants understand Spatzier to teach the creation of a temporary representation identifier in response to a request to create a resource, and that the temporary representation identifier is deleted upon completion of the creation process of the resource. For instance, Spatzier recites that “the method comprises requesting a reserved resource identifier from the cloud computing environment relating to the request, creating a temporary representation identifier of the cloud computing resource, triggering the IT management process, receiving a process identifier from the cloud computing environment for the requested resource, creating the requested resource in the cloud computing environment, and on completion of the creation process, removing the temporary representation identifier” (emphasis added; Abstract).
FIG. 1 of Spatzier “shows a flowchart diagram of an embodiment of the computer- implemented method for performing a cloud computing resource operation” ([0064]). “Method 100 for performing a cloud computing resource operation comprises, requesting, at 102, a creation of a service from the cloud computing environment using a user interface” (emphasis added; [0064]). Method 100 continues with “creating, at 110, a [temporary representation identifier] TRI of the cloud computing resource; ... and creating, at 116, the requested resource in the cloud computing environment” (emphasis added; [0065]). In particular, Spatzier recites that “[o]n completion of the creation process, the method comprises removing, at 118, the TRI” (emphasis added; [0066]).
Accordingly, Appellants understand Spatzier to teach that a TRI is created in response to a request for an uncreated resource, and that the TRI does not correspond to an allocated resource. According to Spatzier, there is no resource at the time of creation of the TRI, and therefore the TRI cannot correspond to an allocated resource. In contrast, the claimed allocation marker corresponds to the allocated resource, not a request for a resource that has not yet been created.” pg.5-6 and repeated on pg. 8 of Appeal Brief filed 01/18/2022
In response to [a] limitation argued here is “creating an allocation marker corresponding to the resource”. Examiner does not rely upon Spatzier to show the creation of the allocation marker and that the allocation marker corresponds to the resource.  
Clay teaches creating an allocation marker corresponding to the resource (Clay para.0053 “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).”) and reference is made to para.0060 “At block 512, management application 408 stores configuration data 450 corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450 to client 410 and/or service provider 440. Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 and/or service provider 440. ” therefore in this case, Clay is shown to teach key 430 as an allocation marker assigned to the reserved resource.
The rejection goes further to show that Spatzier discloses wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node (Spatzier: para.0003 “comprises  requesting a reserved resource identifier from the cloud computing environment relating to the request, creating a temporary representation identifier of the cloud computing resource,’’ a temporary representation identifier is created when the resource is not yet retrieved in response to the request.)

Spatzier clearly shows that the allocation marker does indeed correspond to the resource.  TRI in the specification stands for “The term ‘temporary representation identifier’ or TRI denotes an identifier for a resource or service in the cloud computing environment which is only to be assigned temporarily. In the context of this document, the temporary character of the representation identifier can be linked to an existence of a simulated resource or service of the cloud computing environment. The simulation on the resource or service, and thus the TRI, can be performed by an interceptor.” as seen in para.0027.
Spatzier Para.0064 “requesting, at 102, a creation of a service from the cloud computing environment using a user interface (e.g., a web UI) and intercepting (e.g., by an interceptor), at 104, the request of the creation of the service between the user interface and the requested service (i.e. from the cloud computing environment).”
Spatzier para.0065 “creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.”

Appellant argues that TRI cannot is created in response to a request for an uncreated resource, and therefore the TRI does not “correspond” to the allocated resource. However Examiner does not rely upon Spatzier to teach the step of creating an allocation marker corresponding to the resource in the most recent final rejection mailed 06/18/2021.  Spatzier is only relied upon to show the ideas of what the marker represents for the limitations of “wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node, and responsive to retrieval of the resource at the consumer node, deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node”. Therefore Spatzier does not have to show WHEN the allocation marker is created, just that it is related to this resource.
Spatzier shows that the TRI is created in response to the request for an allocated resource for the user, and the cloud environment creates this resource.  However it also true that at the same time, the TRI corresponds to the resource being created as well.  A placeholder for a resource still “corresponds” to that resource, whether or not it has been created yet.  

[i] Moreover, once the requested resource is created, Spatzier teaches “removing the temporary representation identifier in response to completion of the creating” (emphasis added; [0006]). Appellants submit that Spatzier is silent to any description of retrieving the created resource, and does not teach or suggest that any temporary representation identifier is removed in response to retrieving a resource. In contrast, Spatzier explicitly teaches that the TRI is removed upon completion of the creation of the resource.” pg.6 and repeated on pg. 8 of Appeal Brief
In response to [i] the limitation argued here is “responsive to retrieval of the resource at the consumer node, deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node”.
In view of applicants specification, there is no specific method of retrieval of the resource, and in fact the specification supports the idea that a simple access of a resource is a form of “retrieval”  For example, IP and MAC addresses are shown to be resources as well as a logical router in para.0032 of the specification
para.0032 “In various embodiments, SDN manager 140 provides control for logical networking services such as a logical firewall, logical load balancing, logical layer 3 routing, and logical switching. In some embodiments, SDN manager 140 is able to create and manage data objects of a logical overlay network, such as logical routers. Logical network services may be allocated associated resources that are necessary for performing the services' respective operations. For example, logical routers may be allocated resources such as IP addresses and MAC addresses. To ensure proper configuration and operation of a logical network, these allocated resources typically must be unique..”.  
para.0035 “Logical switches and logical routers are examples of services that may be represented by data objects for resource allocation. A logical switch creates a logical broadcast domain or segment to which an application or tenant VM can be logically wired. A logical switch may provide the characteristics of a physical switch's broadcast domain.”
Seen in the sections above, the addresses are merely a representation of the logical resource, and any “retrieval” of the resource can also mean a general access to and/or usage of the resource, as some of these resources are instantiated and not literally obtained.
Spatzier Para.0064 “requesting, at 102, a creation of a service from the cloud computing environment using a user interface (e.g., a web UI) and intercepting (e.g., by an interceptor), at 104, the request of the creation of the service between the user interface and the requested service (i.e. from the cloud computing environment).”
Spatzier para.0065 “creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.”
Spatzier para.0066 it shows “On completion of the creation process, the method comprises removing, at 118, the TRI.” 
Spatzier: para.0069 “The interceptor then waits, at 214, for the completion of the IT management process identified by the process ID. If the IT management process is completed successfully, at 216, the interceptor invokes, at 218, the cloud computing environment (e.g., via the REST API) to create the requested resource. The request contains the reserved ID obtained from the TRR in the interceptor TRR store. Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store”
Spatzier further shows deleting the temporary resource representation in view of a response to the creation of the resource from the cloud environment in para.0069 “The interceptor then waits, at 214, for the completion of the IT management process identified by the process ID. If the IT management process is completed successfully, at 216, the interceptor invokes, at 218, the cloud computing environment (e.g., via the REST API) to create the requested resource. The request contains the reserved ID obtained from the TRR in the interceptor TRR store. Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store.”
Based on the sections above, once the cloud resource has been created in response to the creation request, the TRI is deleted.  In this manner, once the resource is created, a client device has access to this resource, and the TRI, the allocation marker is deleted in response, and thereby meets the limitations of the claim.  This process involves a response from the cloud computing environment after said creation of the resource, in para.0069, therefore once the Interceptor receives a response form the cloud environment after creation of the resource, the TRR/TRI is deleted, thereby further showing an obtaining of the resource.
It should be noted that TRR as seen in para.0057 is just a TRI stored in a TRR store “According to a further advantageous embodiment of the method, the creation of the temporary representation identifier (TRI) can comprise storing the TRI and the related reserved resource identifier in a temporary resource representation storage or store (TRR store). Thus, the TRI is stored in an environment exclusively controlled by the interceptor and independent from the production cloud computing environment.”

[ii] “Moreover, by explicitly teaching that a temporary resource identifier is created in response to a request to create a resource, and that the temporary resource identifier is deleted in response to creation of the resource, Appellants submit that Spatzier teaches away from “creating an allocation marker corresponding to the resource, wherein the allocation marker indicates that the resource has not vet been retrieved by the consumer node” and “responsive to retrieval of the resource at the consumer node, deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node” (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claim 19.” pg.6 and repeated on pg. 9 of Appeal Brief filed 01/18/2022
In response to [ii] Examiner disagrees that Spatzier teaches away from these limitations.  As explained above in view of Appellant’s specification, Spatzier teaches in para.0065 “creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” and in para.0066 it shows “On completion of the creation process, the method comprises removing, at 118, the TRI.”, that upon creation of the resource, i.e. the retrieval of the resource, the TRI is deleted.  As Spatzier teaches the limitation it does not teach away from “creating an allocation marker corresponding to the resource, wherein the allocation marker indicates that the resource has not vet been retrieved by the consumer node” and “responsive to retrieval of the resource at the consumer node, deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node”.

[iii] “The instant Office Action also fails to articulate any convincing rationale for combining Clay, Subramaniyan, and Spatzier in such a way as to arrive at Appellants’ claimed embodiments. The instant Office Action merely suggests, “[o|ne of ordinary skill in the art before the effective filing would have been motivated to combine because of the expected benefit of reducing the risk of outages when requesting and reserving resources” (page 10, lines 9-10). However, this rationale is specious at best. Clay teaches the allocation and reservation of virtualization-based resources. As presented above, the creation of a temporary resource identifier during the creation of a resource, and the deletion of the temporary resource identifier upon creation of the resource, is not related to or associated with any allocation of a resource. In contrast, the temporary resource identifier is deleted upon creation of the resource. Appellants submit that there is no motivation to combine the teachings of Clay, related to the reservation of existing unallocated resources, and Spatzier’s teaching of an temporary resource identifier that is used during the creation of a resource.” pg.6 and repeated on pg.9 of Appeal Brief filed 01/18/2022.
In response to [iii] In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Clay initially teaches the idea of allocating, by the owner node, the resource from the pool of resources comprising a plurality of resources (Clay: para.0059 “At block 508, management application 408 allocates and/or otherwise reserves a Set of cloud computing resources from resource pool 414 to the reservation request.” Each resource is associated with an address, as described in para.0055 “The reservation request may also  specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources, ”); 
and creating an allocation marker corresponding to the resource (Clay: para.0053 “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).”).
However Clay does not explicitly show wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node, and responsive to retrieval of the resource at the consumer node, deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node. In other words, while an allocation marker is created in response when a resource is requested to be reserved, Clay does not explicitly show the other properties of the allocation marker that it represents it has not yet been retrieved while it is not yet deleted.
Spatzier teaches wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node (Spatzier: para.0003 “comprises requesting a reserved resource identifier from the cloud computing environment relating to the request, creating a temporary representation identifier of the cloud computing resource,’’ a temporary representation identifier is created when the resource is not yet retrieved in response to the request.), and
responsive to retrieval of the resource at the consumer node, deleting the allocation marker (Spatzier:para.0065 “Jn case of a positive outcome of the determination, the method 100 comprises requesting, at 108, a reserved resource identifier from the cloud computing environment relating to the request; creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” and para.0066 “On completion of the creation process, the method comprises removing, at 118, the TRI. Optionally, the TRI can be replaced by a real process ID of the cloud computing environment” the TRI, the temporary representation identifier is created in response to an original request for the reserved resource identifier, and upon retrieval of the process identifier associated with the requested service, the TRI is deleted.);
wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node (Spatzier: para.0069 “The interceptor then waits, at 214, for the completion of the IT management process identified by the process ID. If the IT management process is completed successfully, at 216, the interceptor invokes, at 218, the cloud computing environment (e.g., via the REST API) to create the requested resource. The request contains the reserved ID obtained from the TRR in the interceptor TRR store. Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store.” the TRI is deleted when the process ID for the requested service is received and the reserved resource ID is created. In this case the resource is reserved for the entity that requested the resource and is not available to nodes as it is reserved.).
In other words Spatzier shows that when allocating/reserving resources, the allocation marker, in this case the TRI/TRR, it can be used to temporarily represent that resource until it is retrieved by the client device, i.e. gains access and uses the resource.
It would have been obvious to one of ordinary skill in the art to combine Clay and Spatzier in order to incorporate wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node, and responsive to retrieval of the resource at the consumer node, deleting the allocation marker; wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing the risk of outages when requesting and reserving resources.  It can be seen that it is a known problem when reserving resources, that misconfigurations occur which can lead to outages, and by having TRIs that hold reserved resource IDs in place be deleted, it would lead to less misconfigurations (Spatzier: para.0002).  For example, in combination, doubly assigning a resource would be less likely in Clay, if the allocation marker were to be deleted after reception by client device.
Secondly, Appellant asserts that Spatzier is not related to allocation of resources.  However Spatzier shows that upon clients request for resources, such as a creation of logical resources, system can create the requested resource in a cloud computing environment.  This is an allocation of a resource, as portions of the Cloud environment are used to create the requested resources and provided to clients. Spatzier para.0065 “receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” 
Therefore at Spatzier shows that there are advantages to incorporating the TRI technique when allocating resources, the combination seems to be proper and would provide benefits of reducing outages and other issues when allocating resources.

[iv] “Additionally, in the Response to Arguments section, the instant Office Action asserts that ““Spatzier is only relied upon to show the creation and deletion of the allocation marker during allocation process” (page 2, line 26, through page 3, line 1). Appellants submit that the concept of creation of and deletion of a temporary resource identifier cannot be bifurcated from the purpose for the creation and deletion of the temporary resource identifier being used during the creation of the associated resource. Moreover, the deletion of the temporary resource identifier of Spatzier is in response to the resource being created, and has no relationship to the allocation of the resource.” pg.7 and repeated on pg.9 of Appeal Brief filed 01/18/2022.
In response to [iv] While examiner does not necessarily agree with this assessment that the limitation can be analyzed separately, Examiner provides explanation as to how Spatzier teaches the relationship of the deletion of the temporary resource identifier and the creation/retrieval of a resource above in argument [i] recreated below:
The limitation argued here is “responsive to retrieval of the resource at the consumer node, deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node”.
In view of applicants specification, there is no specific method of retrieval of the resource, and in fact the specification supports the idea that a simple access of a resource is a form of “retrieval”  For example, IP and MAC addresses are shown to be resources as well as a logical router in para.0032 of the specification
para.0032 “In various embodiments, SDN manager 140 provides control for logical networking services such as a logical firewall, logical load balancing, logical layer 3 routing, and logical switching. In some embodiments, SDN manager 140 is able to create and manage data objects of a logical overlay network, such as logical routers. Logical network services may be allocated associated resources that are necessary for performing the services' respective operations. For example, logical routers may be allocated resources such as IP addresses and MAC addresses. To ensure proper configuration and operation of a logical network, these allocated resources typically must be unique..”.  
para.0035 “Logical switches and logical routers are examples of services that may be represented by data objects for resource allocation. A logical switch creates a logical broadcast domain or segment to which an application or tenant VM can be logically wired. A logical switch may provide the characteristics of a physical switch's broadcast domain.”
Seen in the sections above, the addresses are merely a representation of the logical resource, and any “retrieval” of the resource can also mean a general access to and/or usage of the resource, as some of these resources are instantiated and not literally obtained.
Spatzier Para.0064 “requesting, at 102, a creation of a service from the cloud computing environment using a user interface (e.g., a web UI) and intercepting (e.g., by an interceptor), at 104, the request of the creation of the service between the user interface and the requested service (i.e. from the cloud computing environment).”
Spatzier para.0065 “creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.”
Spatzier para.0066 it shows “On completion of the creation process, the method comprises removing, at 118, the TRI.” 
Spatzier further shows deleting the temporary resource representation in view of a response to the creation of the resource from the cloud environment in para.0069 “Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store.”
It should be noted that TRR as seen in para.0057 is just a TRI stored in a TRR store “According to a further advantageous embodiment of the method, the creation of the temporary representation identifier (TRI) can comprise storing the TRI and the related reserved resource identifier in a temporary resource representation storage or store (TRR store). Thus, the TRI is stored in an environment exclusively controlled by the interceptor and independent from the production cloud computing environment.”
Based on the sections above, once the cloud resource has been created in response to the creation request, the TRI is deleted.  In this manner, once the resource is created, a client device has access to this resource after the interceptor receives the response from the cloud environment, thereby receiving the resource and then the TRI/TRR is deleted.

[v] “Appellants submit that the instant Office Action fails to cite references that teach or suggest “creating an allocation marker corresponding to the resource, wherein the allocation marker indicates that the resource has not yet been retrieved by the consumer node” and “responsive to retrieval of the resource at the consumer node, deleting the allocation marker, wherein deletion of the allocation marker indicates that the resource has been retrieved by the consumer node such that the resource is not available for allocation to another consumer node” (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claim 19. In contrast, Appellants submit that the cited references teach away from the claimed embodiments. Moreover, Appellants submit that the instant Office Action also fails to articulate any convincing rationale for combining the cited references in such a way as to arrive at  Appellants’ claimed embodiments.” pg.7 and repeated on pg. 10 of Appeal Brief filed 01/18/2022.
In response to [v], as explained above, Clay teaches the creation of an allocation marker for a resource in para.0053 that shows “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).” para.0060 “At block 512, management application 408 stores configuration data 450 corresponding to the reserved set 432 of cloud computing resources and communicates such configuration data 450 to client 410 and/or service provider 440. Management application 408 may also communicate the particular key 430 assigned to the corresponding set 432 of reserved cloud computing resources to client 410 and/or service provider 440. ” a Key 430, the allocation marker, is generated for the reserved resource.
Spatzier further shows in Para.0064 “requesting, at 102, a creation of a service from the cloud computing environment using a user interface (e.g., a web UI) and intercepting (e.g., by an interceptor), at 104, the request of the creation of the service between the user interface and the requested service (i.e. from the cloud computing environment).” para.0065 “creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” para.0066 it shows “On completion of the creation process, the method comprises removing, at 118, the TRI.” and in para.0069 “Once the cloud computing environment responds to the created resource request, the TRR is removed, at 220, from the interceptor TRR store.” that an allocation marker, the TRI can be created in response to a request for a resource and shows that the client has yet to “retrieve” the resource as it is yet to be created.  This TRI corresponds to the resource as it is created in response to the request for a particular resource and it holds its place until the resource has been instantiated in the cloud environment.  Upon creation of the resource, the TRI is then deleted as now the client has access to the resource, thereby having retrieved the resource. Spatzier does not teach away from the limitations as it performs the exact same steps and the mapping is proper.  
Lastly In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Spatzier shows that in resource creation/allocation area, there are known issues that can cause outages as described in para.0002 of Spatzier as originally cited as the motivation in the most recent Final rejection, and the incorporating of these techniques would reduce these issues.
“One of ordinary skill in the art before the effective filing would have been motivated to combine because of the expected benefit of reducing the risk of outages when requesting and reserving resources (Spatzier: para.0002)” page 10 of Final rejection mailed 06/18/2021.

 3. Rejection of Claim 12 Under 35 USC 103 pg 10-13 of Appeal Brief filed 01/18/2022

12. The method of Claim 11, further comprising: Serial No.: 15/810,1593 Examiner: Kim, Eui H. N515Art Unit: 2453provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation.

[b] “In rejecting independent Claim 12, the instant Office Action erred in failing to cite references that teach or suggest “provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation” (emphasis added) claimed.
Appellants note that the instant Office Action acknowledges that “Clay does not explicitly disclose before lapsing of an expiry interval after the time stamp” (page 31, lines 9- 10). Appellants further note that Subramaniyan, Spatzier, and Akram are not relied upon as providing such a teaching, and that the instant Office Action relies upon Gao as overcoming the acknowledged shortcomings of Clay as well as the shortcomings of Clay in view of Subramaniyan, further in view of Spatzier, yet further in view of Akram. In particular, Appellants submit that modifying Spatzier according to the teachings of Gao as asserted would change the principle of operation of Spatzier, and would render Spatzier unsatisfactory for its intended purpose.
Appellants understand Gao to teach that “when the user is off-line, the user occupancy flag of the first public IP address is set to the idle state to identify that the first public IP address is not allocated to any user. At the same time, the idle time of the first public IP address starts to be recorded, and when the idle time of the first public IP address reaches a preset idle time threshold value, the CGN device sends a DHCP Release packet to the DHCP Server to release the first public IP address” (emphasis added; [0028]).
As presented above, Appellants understand Spatzier to teach the creation of a temporary representation identifier in response to a request to create a resource, and that the temporary representation identifier is deleted upon completion of the creation process of the resource. In particular, Appellants understand Spatzier to teach that a TRI is created in response to a request for an uncreated resource, and that the temporary representation identifier does not correspond to an allocated resource.” pg.10-12 in Appeal Brief filed 01/18/2021.
In response to [b] Appellant states “As presented above, Appellants understand Spatzier to teach the creation of a temporary representation identifier in response to a request to create a resource” however this is not the case, as Clay teaches in the rejection of claim 11. However this is false as Clay is relied upon to show the creation of the allocation marker.  Below is a citation from pg.7 of the final rejection mailed 06/18/2021:
creating an allocation marker corresponding to the resource (Clay: para.0053 “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).”);
Secondly, arguments for the combination are presented primarily in view of Spatzier and Gao, however the rejection of claim 12 is primarily in view of Clay and Gao, below is citation from pg.30-31 of Final Rejection mailed 06/18/2021:
Regarding Claim 12, Clay-Subramaniyan-Spatzier-Akram disclose claim 11 as set forth above. 
Clay further discloses provided the resource is not retrieved by the consumer node (Clay: para.0061 and Fig. 5 steps 520 and 524, “At decisional block 514, a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources. If not, the method proceeds to decisional block 520.... At decisional block 520, a determination is made whether a release request has been received by virtualization host 402.’’) 
returning the resource to the pool of resources, such that the resource is available for allocation (Clay: para.0061 “If a release request is received at decisional block 520, the method proceeds to block 524, where management application 408 verifies and/or otherwise authenticates the key 430 accompanying the release request to a corresponding reserved set 432 of reserved cloud computing resources.”’).
However Clay does not explicitly disclose before lapsing of an expiry interval after the time stamp.
Gao discloses provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation (Gao: para.0028 “At the same time, the idle time of the first public IP address starts to be recorded, and when the idle time of the first public IP address reaches a preset idle time threshold value, the CGN device sends a DHCP Release packet to the DHCP Server to release the first public IP address.’’).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Gao in order to incorporate provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation. One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).
Examiner shows in Clay that resources can be released based on reception of utilization requests and if not, resources can be released but an expiration of a time stamp is not disclosed. Gao shows that at a particular time an idle time is recorded and after a threshold amount of time the resource stays idle, i.e. not retrieved, the resource is released, thereby meeting the limitations of the claim.  
Spatzier incorporates into Clay the idea that the allocation marker is removed upon retrieval of the resource after its creation.  Gao simply releases resources back into the pool once an amount of time has passed since it has remained idle as shown above.  Therefore in combination Gao only causes the resources in Spatzier to be released if the resource created is not used at all for a certain amount of time.  
Spatzier para.0065 “creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” 
This does not seem to render Spatzier unsatisfactory, and in fact seems to make the system more efficient by deactivating unused resources that Spatzier might create in the cloud environment.  Further, Spatzier even discloses manual ways to deactivate a resource, and the combination of an automatic removal of an unused resource would be a logical improvement as well, as seen below.
Spatzier: para.0072 “FIG. 3 shows a flowchart diagram 300 of an embodiment for deleting a resource or service. When a request for deleting a resource is received, at 302, by the interceptor from the OOTB cloud web UI, the interceptor checks, at 304, whether the TRR exists in the interceptor's TRR store”
para.0074 “ Once the IT management process is completed, the interceptor sends, at 418, the delete resource request to the cloud computing environment.”
Therefore examiner maintains that the combination does not render Spatzier unsatisfactory for its purpose.

[i] “Accordingly, Appellants assert that it would not be obvious to one of skill in the art to combine the teachings of Spatzier and Gao. Appellants note that Spatzier teaches that the temporary representation identifier is deleted in response to the creation of the resource. Appellants submit that modifying the teachings of Spatzier according to the asserted teachings of Gao would render Spatzier inoperable for its intended purpose. For instance, deleting the temporary representation identifier after the lapsing of an expiry period would indicate that a resource had been created regardless of whether a resource had actually been created.” pg.11 of Appeal Brief filed on 01/18/2022.
In response to [i] In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The allocation marker as mapped in the rejection is a combination of Clay and Spatzier however the arguments presented to don’t consider the teachings of Clay in any capacity and essentially treats Spatzier as a primary reference in combination with Gao.  

Regarding Claim 1… allocating, by the owner node, the resource from the pool of resources comprising a plurality of resources (Clay: para.0059 “At block 508, management application 408 allocates and/or otherwise reserves a Set of cloud computing resources from resource pool 414 to the reservation request.” Each resource is associated with an address, as described in para.0055 “The reservation request may also specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources, ”)
...
creating an allocation marker corresponding to the resource (Clay: para.0053 “In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to a particular set 432 of reserved resources (e.g., randomly generated, selected from a pool of keys, etc.).”).

Regarding Claim 12, Clay-Subramaniyan-Spatzier-Akram disclose claim 11 as set forth above. 
Clay further discloses provided the resource is not retrieved by the consumer node (Clay: para.0061 and Fig. 5 steps 520 and 524, “At decisional block 514, a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources. If not, the method proceeds to decisional block 520.... At decisional block 520, a determination is made whether a release request has been received by virtualization host 402.’’) 
returning the resource to the pool of resources, such that the resource is available for allocation (Clay: para.0061 “If a release request is received at decisional block 520, the method proceeds to block 524, where management application 408 verifies and/or otherwise authenticates the key 430 accompanying the release request to a corresponding reserved set 432 of reserved cloud computing resources.”’).
However Clay does not explicitly disclose before lapsing of an expiry interval after the time stamp.
Gao discloses provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation (Gao: para.0028 “At the same time, the idle time of the first public IP address starts to be recorded, and when the idle time of the first public IP address reaches a preset idle time threshold value, the CGN device sends a DHCP Release packet to the DHCP Server to release the first public IP address.’’).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Gao in order to incorporate provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation. One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).
As seen above, the incorporation of Gao primary is used to affect the resource and allocation marker of  Clay, and Spatzier is only incorporated into Clay to show the idea that the allocation marker is removed upon retrieval of the resource after its creation as shown below.  
responsive to retrieval of the resource at the consumer node, deleting the allocation marker (Spatzier:para.0065 “In case of a positive outcome of the determination, the method 100 comprises requesting, at 108, a reserved resource identifier from the cloud computing environment relating to the request; creating, at 110, a TRI of the cloud computing resource; and, in particular by delivering the TRI to the UI, triggering, at 112, the IT management process; receiving, at 114, a process identifier from the cloud computing environment for the requested service; and creating, at 116, the requested resource in the cloud computing environment.” and para.0066 “On completion of the creation process, the method comprises removing, at 118, the TRI. Optionally, the TRI can be replaced by a real process ID of the cloud computing environment” the TRI, the temporary representation identifier is created in response to an original request for the reserved resource identifier, and upon retrieval of the process identifier associated with the requested service, the TRI is deleted.).
By incorporating Gao to the rejection, the concept of simply releasing resources back into the pool once an amount of time has passed since it has remained idle as shown above.  Gao simply releases resources back into the pool once an amount of time has passed since it has remained idle as shown above.  Therefore in combination Gao only causes the resources in Spatzier to be released if the resource created is not used at all for a certain amount of time.  
Appellant further argues that the combination of Spatzier and Gao would render the TRI of Gao inoperable.  However claim 12 is not in view of the allocation marker, but in view of the resource itself.  The TRI is not deleted after lapsing of an expiry period in this combination, but rather the resource itself will be released back into the pool of resources.  
Secondly it does not make sense that deleting the TRI after the period of time would lead to an indication that the resource was created regardless of the actual creation of the resource as in this case the resource is created in Spatzier, and then the allocation marker is deleted after the creation, and after a period of time the resource is not retrieved by the user the resource itself is moved back into the pool.  

[ii] “In contrast, the claimed allocation marker corresponds to the allocated resource, not a request for a resource that has not yet been created. Moreover, once the requested resource is created, Spatzier teaches “removing the temporary representation identifier in response to completion of the creating” (emphasis added; [0006]). By explicitly teaching that a temporary resource identifier is created in response to a request to create a resource, and that the temporary resource identifier is deleted in response to creation of the resource, Appellants submit that Spatzier teaches away from “provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation” (emphasis added) as recited in independent Claim 12.” pg.12 of Appeal Brief filed 01/18/2022.
In response to [ii] In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The allocation marker as mapped in the rejection is a combination of Clay and Spatzier however the arguments presented to don’t consider the teachings of Clay in any capacity and essentially treats Spatzier as a primary reference in combination with Gao.
Clay clearly shows in the rejection of claim 1 and claim 12 that resources are allocated and deallocated based on certain triggers, these portions recreated below.
“allocating, by the owner node, the resource from the pool of resources comprising a plurality of resources (Clay: para.0059 “At block 508, management application 408 allocates and/or otherwise reserves a Set of cloud computing resources from resource pool 414 to the reservation request.” Each resource is associated with an address, as described in para.0055 “The reservation request may also26 Application/Control Number: 15/810,159 Page 7 Art Unit: 2453 specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources, ”);” rejection of claim 1 pg. 6 of Final rejection mailed 06/18/2021
“Regarding Claim 12, Clay-Subramaniyan-Spatzier-Akram disclose claim 11 as set forth above. 
Clay further discloses provided the resource is not retrieved by the consumer node (Clay: para.0061 and Fig. 5 steps 520 and 524, “At decisional block 514, a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources. If not, the method proceeds to decisional block 520.... At decisional block 520, a determination is made whether a release request has been received by virtualization host 402.’’) 
returning the resource to the pool of resources, such that the resource is available for allocation (Clay: para.0061 “If a release request is received at decisional block 520, the method proceeds to block 524, where management application 408 verifies and/or otherwise authenticates the key 430 accompanying the release request to a corresponding reserved set 432 of reserved cloud computing resources.”’).
However Clay does not explicitly disclose before lapsing of an expiry interval after the time stamp.
Gao discloses provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation (Gao: para.0028 “At the same time, the idle time of the first public IP address starts to be recorded, and when the idle time of the first public IP address reaches a preset idle time threshold value, the CGN device sends a DHCP Release packet to the DHCP Server to release the first public IP address.’’).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Gao in order to incorporate provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation. One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).” citation from pg.30-31 of Final Rejection mailed 06/18/2021
Gao then shows that after a particular amount of time these resources are then released back to the pool of resources.  Examiner maintains that the combination of Clay and Gao is proper and teaches the limitation.  
Regarding Spatzier teaching away from the concept of claim 12, examiner disagrees that Spatzier would teach away from this concept in the combination, as the combination merely teaches that after a period of time if a resource is not retrieved, then it is simply moved back into the pool of resources.  Even though the allocation marker is deleted in Spatzier, it is not to say that the timestamp cannot be used to determine when to release the resource back in to the pool after it has been created.  

[iii] “The instant Office Action also fails to articulate any convincing rationale for combining Clay, Subramaniyan, Spatzier, Akram, and Gao in such a way as to arrive at Appellants’ claimed embodiments. The instant Office Action merely suggests, “it would have been obvious to one of ordinary skill before the effective filing date to combine Clay- Subramaniy an-Spatzier-Akram with Gao in order to incorporate provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation” (page 31, lines 17-20). However, this rationale is specious at best. Spatzier teaches that a temporary resource indicator is deleted upon creation of the resource. Gao teaches that an IP address is released for allocation to another user in response to a preset idle time lapsing. Appellants submit that there is no motivation to combine the teachings of Spatzier, related to the deletion of a temporary resource indicator in response to creation of the resource being completed, with the teachings of Gao, related to releasing an IP address after a preset idle time threshold has lapsed, as such a modification of Spatzier would result in the temporary resource indicator being deleted regardless of whether the resource was created. Such a modification would render Spatzier unsatisfactory for its intended purpose, as it would be unknown whether a resource was actually created.”  pg.12 of Appeal Brief filed 01/18/2022.
In response to [iii] In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner provides motivation used in final rejection for the combination of Gao mailed 06/18/2021 below:
“Therefore it would have been obvious to one of ordinary skill before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Gao in order to incorporate provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation. One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).”
Gao clearly shows a motivation of a improved system that does not waste resources in para.0028 and therefore examiner disagrees with appellants assessment of the motivation to combine.
Appellant further argues that there is no motivation to combine Spatzier and Gao because it would render Spatzier unsatisfactory.  However in this rejection Clay is the primary reference and Gao clearly brings a benefit to the teachings of Clay as shown above. Further it does not make sense that deleting the TRI after the period of time would lead to an indication that the resource was created regardless of the actual creation of the resource as in this case the resource is created in Spatzier, and then the allocation marker is deleted after the creation, and after a period of time the resource is not retrieved by the user the resource itself is moved back into the pool.  Therefore, because of the reasons above, examiner disagrees with Appellants assessment of motivation to combine.

[iv] “Appellants submit that the instant Office Action fails to cite references that teach or suggest “provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation” (emphasis added) as recited in Claim 12. In contrast, Appellants submit that the cited references teach away from the claimed embodiments. Moreover, Appellants submit that the instant Office Action also fails to articulate any convincing rationale for combining the cited references in such a way as to arrive at Appellants’ claimed embodiments.
In view of the above remarks, Appellants submit that the prior art does not teach, suggest, or otherwise make obvious of the recitations of Claim 12. Therefore, the Appellants submit that Claim 12 is allowable over the art of record.” pg.12-13 of Appeal Brief filed 01/18/2022.
In response to [iv] this is essentially a summary of the above arguments in section 3.
To summarize, Clay in view of Gao clearly teach the limitations of claim 12:
Clay clearly shows in the rejection of claim 1 and claim 12 that resources are allocated and deallocated based on certain triggers, these portions recreated below.
“allocating, by the owner node, the resource from the pool of resources comprising a plurality of resources (Clay: para.0059 “At block 508, management application 408 allocates and/or otherwise reserves a Set of cloud computing resources from resource pool 414 to the reservation request.” Each resource is associated with an address, as described in para.0055 “The reservation request may also30 Application/Control Number: 15/810,159 Page 7 Art Unit: 2453 specify or request that certain configuration data be returned to the requestor (e.g., service provider 440 or client 410) such as the server or processor capabilities allocated to the request, the identification of certain IP addresses reserved for various network resources, ”);” rejection of claim 1 pg. 6 of Final rejection mailed 06/18/2021
 “Regarding Claim 12, Clay-Subramaniyan-Spatzier-Akram disclose claim 11 as set forth above. 
Clay further discloses provided the resource is not retrieved by the consumer node (Clay: para.0061 and Fig. 5 steps 520 and 524, “At decisional block 514, a determination is made whether a utilization request has been received by virtualization host 402 for cloud computing resources. If not, the method proceeds to decisional block 520.... At decisional block 520, a determination is made whether a release request has been received by virtualization host 402.’’) 
returning the resource to the pool of resources, such that the resource is available for allocation (Clay: para.0061 “If a release request is received at decisional block 520, the method proceeds to block 524, where management application 408 verifies and/or otherwise authenticates the key 430 accompanying the release request to a corresponding reserved set 432 of reserved cloud computing resources.”’).
However Clay does not explicitly disclose before lapsing of an expiry interval after the time stamp.
Gao discloses provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation (Gao: para.0028 “At the same time, the idle time of the first public IP address starts to be recorded, and when the idle time of the first public IP address reaches a preset idle time threshold value, the CGN device sends a DHCP Release packet to the DHCP Server to release the first public IP address.’’).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Gao in order to incorporate provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation. One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).” citation from pg.30-31 of Final Rejection mailed 06/18/2021
Gao then shows that after a particular amount of time these resources are then released back to the pool of resources.  Examiner maintains that the combination of Clay and Gao is proper and teaches the limitation.  
Regarding Spatzier teaching away from the concept of claim 12, examiner disagrees that Spatzier would teach away from this concept in the combination, as the combination merely teaches that after a period of time if a resource is not retrieved, then it is simply moved back into the pool of resources.  Even though the allocation marker is deleted in Spatzier, it is not to say that the timestamp cannot be used to determine when to release the resource back in to the pool after it has been created.  
Lastly, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner provides motivation used in final rejection for the combination of Gao mailed 06/18/2021 below:
“Therefore it would have been obvious to one of ordinary skill before the effective filing date to combine Clay-Subramaniyan-Spatzier-Akram with Gao in order to incorporate provided the resource is not retrieved by the consumer node before lapsing of an expiry interval after the time stamp, returning the resource to the pool of resources, such that the resource is available for allocation. One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of avoiding waste of public ip address (Gao: para.0028).”
Gao clearly shows a motivation of a improved system that does not waste resources in para.0028 and therefore examiner disagrees with appellants assessment of the motivation to combine.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EUI H KIM/Examiner, Art Unit 2453                                                                                                                                                                                                        Conferees:

/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                                        
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.